UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 As of November 3, 2010 RiT TECHNOLOGIES LTD. (Translation of registrant’s name into English) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Report on Form 6-K is hereby incorporated by reference into the Registrant's Registration Statements on Form S-8 (File Nos. 333-07510, 333-07512, 333-08206, 333-13656, 333-90750, 333-117646, 333-141680 and 333-169241), to be a part thereof from the date on which this report is submitted, to the extent not superceded by documents or reports subsequently filed or furnished. CONTENTS This report on Form 6-K of RiT Technologies Ltd. consists of the following documents, which are attached hereto and incorporated by reference herein: Press release dated November 2, 2010:RiT TECHNOLOGIES REPORTS FINANCIAL RESULTS FOR THE THIRD QUARTER OF 2010 (The press release is attached as Exhibit 99.1 hereto and incorporated by reference herein). Press release dated September 20, 2010:RiT TECHNOLOGIES LAUNCHES NEW PRODUCT FOR THE DATACENTER ENVIRONMENT: THE 1ST INTELLIGENT LC-MPO CASSETTE PANEL (The press release is attached as Exhibit 99.2 hereto and incorporated by reference herein). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RiT TECHNOLOGIES LTD. Date: November 3, 2010 By: /s/Moti Antebi Moti Antebi CFO EXHIBIT INDEX Exhibit NumberDescription of Exhibit Press release dated November 2, 2010:RiT TECHNOLOGIES REPORTS FINANCIAL RESULTS FOR THE THIRD QUARTER OF 2010 Press release dated September 20, 2010:RiT TECHNOLOGIES LAUNCHES NEW PRODUCT FOR THE DATACENTER ENVIRONMENT: THE 1ST INTELLIGENT LC-MPO CASSETTE PANEL
